 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JOHN GARDNER, IV; and DAVID
GARDNER,
Plaintiffs,

v.
JAMES R. LARKIN, individually and Ck, Ne. Load E ES
as Managing member of the
BlueShield Window Systems, LLC; and
BLUESHIELD WINDOW SYSTEMS,
LLC,

Defendants.

mee ee ee ee” ee” ee”

 

ORDER

The Court has thoroughly conducted a de novo review of all the papers filed by
both parties, and the Report and Recommendation of Magistrate Judge Patricia A.
Sullivan (“R&R”) (ECF No. 156) as well as the objection thereto. ECF No. 168. For
the reasons stated therein the Court adopts the R&R, the findings of facts and
conclusions of law, in tot-l.

The Court finds that Mr. Larkin has a strong likelihood of success on the merits
of all of his substantive claims; that he and the Companies will suffer irreparable
harm without the injunction; and that the public interest is best served by issuing an
injunction.

Mr. Larkin’s Motion for a Preliminary Injunction mandating that Mr. Larkin
be reinstated by both Custom Built, Inc. (“CBI”) and Custom Built Windows

Manufacturing, LLC (“CBWM”), at an initial salary of $2000 per week paid by each

 
 

 

of the Companies based on the status quo ante (see § 72 of the R&R), with benefits
consistent with those afforded to the Gardners; that the Gardner ///injunction order
(ECF Nos. 124, 135) mandating that Mr. Larkin’s health insurance be restored and
that his rights of access to the books and records of the Companies be respected, shall
continue during the litigation; that Mr. Larkin and the Gardners shall be enjoined
from acting as officers of CBI or managers of CBWM; and that the Gardners shall be
enjoined from taking any action to enforce the Third Note or to assign the Third Note
to any other person or entity. To the extent that the November 26, 2019, Order (ECF
No. 121) required weekly meetings, it is vacated, and such meetings may continue or
not as the Receiver pendente Jite shall in his discretion determine.

Based on the same factors (the merits and the balancing of the harms), as well
as on the colorable allegation of fraud on the part of the Gardners in procuring the
Third Note, which places CBWM’s property in imminent danger, on the deadlock of
the Companies and on the illegal, oppressive, and fraudulent actions of the Gardners,
pursuant to Consol. Rail Corp. v. Fore River Ry. Co, 861 F.2d 322, 326-27 (1st Cir.
1988), and guided by R.I. Gen. Laws § 7-1.2-1323, the Court GRANTS Mr. Larkin’s
Motion for Appointment of a Receiver pendente lite (ECF No. 18) and appoints
Attorney Theodore Orson, as the Receiver pendente lite of CBI and CBWM, pursuant
to the terms previously established by the Court, including for ex parte contact and
the preservation of the attorney client privilege. ECF No. 26 at §§ 14-16; ECF
No. 114 at 3-4. He is directed to file a bond for $10,000 with surety authorized to do

business in Rhode Island conditioned on his well and true performance of the duties

 
 

 

of the office. The Receiver shall file the bond within ten days of this Order. By
contrast with the more limited powers conferred on him in the October 31 Order (ECF
No. 114 at §§ 1-3), in accordance with the instructions set forth below, the Receiver
pendente lite shall assume the power to manage and operate CBI and CBWM and to
replace their officers and members respectively for the period while this litigation is
pending or until the owner deadlock is resolved. Nevertheless, this receivership
appointment is specifically cabined to reflect that its purpose is to continue to
facilitate the maintenan:e of the status quo ante and the ongoing viable operations
of CBI and CBWM during the period when the owners are deadlocked and internal
dissension is adversely impacting operations and only until the conclusion of this
litigation.

The Receiver pendente Jite’s first instructions are:

1. In his discretion, as needed to perform his duties, the Receiver pendente lite
shall continue to use the Financial Consultant, whose engagement was approved by
Text Order of October 31, 2019.

2. Using the method outlined in Report III, (ECF No. 140 at 4 63-64), the
Receiver pendente lite shall promptly engage a chief executive officer (the “CEO”) on
behalf of both Companies to manage and operate them, including to deal with their
legal and fiduciary obligations (such as legal representation in this litigation) as the
Receiver pendente lite or the CEO may deem necessary and appropriate given the

temporary nature of the receivership. The CEO shall report to the Receiver pendente
 

 

lite with respect to the CEO’s responsibilities as set forth below and with respect to
such other duties and responsibilities as the Receiver pendente lite shall direct.

3. The CEO shall implement the reinstatement of Mr. Larkin as an employee
of CBI as the senior middle-manager in the position of “Sales Manager” of all CBI
locations, and as an employee of CBWM in the position of “Sales Agent.” Upon
reinstatement as “Sales Manager” of CBI, Mr. Larkin shall report directly to the
CEO. Upon reinstatement as “Sales Agent” of CBWM, Mr. Larkin shall report to
whomever the CEO may direct. Consistent with the need to develop a transition plan
and to address that plan with other employees, the CEO shall determine the date on
which Mr. Larkin will return to work at CBI and CBWM and shall determine the
location of his office and the allocation of his time between CBI and CBWM.

4. The CEO shall implement the removal of Johnny Gardner as an officer of
CBI and shall transition him to employment solely at CBWM so that he has no
further responsibilities at CBI when Mr. Larkin resumes active employment for CBI.
The CEO shall set the initial salaries for each of the Gardners (Johnny, David and
John Sr.) at $2000 per week paid by CBWM based on the status quo ante (R&R at
472 ), with retention of existing benefits. The CEO, in consultation with the
Gardners, shall determine the job descriptions for each of the Gardners at CBWM
and decide which of them reports directly to the CEO.

5. The CEO shall determine what marketing model to use for CBI and may
transition to whatever plan the CEO believes to be prudent and in the best interest

of CBI.

 
 

 

 

6. Under the supervision of the Receiver pendente lite, with assistance from
the Financial Consultant and consistent with the recommendations in Report III,
(ECF No. 140 at §{| 38-39, 52-53), the CEO shall focus on improving the financial
practices of CBI and CBWM, which shall include the development of forecasts and
monthly reports as directed by the Receiver pendente lite and the oversight of the
check book and accounting methods, including intercompany accounts, and may
include the replacement of staff as the CEO may determine to be in the interest of
CBI and CBWM. Also, under the supervision of the Receiver pendente Lite, the CEO
shall discharge the obligation of the Companies to provide access to their books and
records to all owners.

7. If, at any time, the CEO (or the Receiver pendente lite or his Financial
Consultant) determines that either CBI or CBWM will not be able to pay its
obligations as and when they become due in the ordinary course, the CEO shall notify
the Receiver pendente lite, and the Receiver shall petition for instructions
recommending next steps.

8. The CEO is authorized to make senior level business and strategic decisions
about CBI and CBWM, including, without limitation, the hiring and firing of
employees (consistent with any contractual obligations) and the appropriate use of
offices. The CEO is further authorized to enter into contracts on behalf of CBI and
CBWM, or to delegate the authority to do so to Mr. Larkin, the Gardners or any
employee or agent of CBI and CBWM. In making all such decisions, including with

respect to contracting authority, the CEO shall consult with the Gardners and Mr.

 
 

 

Larkin, and with the Receiver pendente lite and/or his Financial Consultant as the
Receiver pendente lite may deem appropriate. The CEO is specifically authorized to
determine whether Mr. Larkin’s reinstatement or Johnny Gardner’s transfer to
CBWM makes any other employee expendable and to terminate or modify the
employment, mindful of any contractual commitments and applicable law.

9. With respect to Mr. Larkin and the Gardners, if any of them refuses to abide
by decisions made by the CEO regarding CBI or CBWM, the CEO is authorized to
terminate that individual’s employment.

10. If the CEO determines that it would be in the business interest of CBI or
CBWM to terminate Mr. Larkin or to terminate one or more of the Gardners from
one or both of the Companies, and that the business interest of the respective
Company cannot reasonably be achieved so that it does not adversely impact the
reasonable expectations of an owner to continued employment, the CEO is authorized
to do so. Relatedly, if the CEO determines that Mr. Larkin or any of the Gardners are
not providing sufficient value to CBI or to CBWM to justify their initial salaries or
that it would be prudent to reduce any owner's salary based on the needs of the
business of CBI and CBWM, including cash flow (which shall include consideration
of the costs associated with the engagement of the CEO and the cost of the Receiver
pendente lite and the Financial Consultant), the CEO is empowered to do so. If the
CEO takes any of these actions, he or she is authorized immediately to reassess how
CBI and CBWM allocate profits to their shareholders/members and, after taking

direction from the Receiver pendente lite, based on the interests of the Companies

 
 

and on the reasonable expectations of the owners, may establish an different
approach, which may include payment of salaries solely based on the value of services
rendered with periodic distributions to owners as appropriate.

11. The Receiver pendente lite shall continue to act as custodian of the Third
Note and shall continue to have the power to take actions sufficient to protect CBWM
from enforcement of the Third Note.

12. If the Receiver pendente lite concludes that a business valuation to
determine the relative values of CBI and CBWM is necessary to facilitate the
business interests of CBI and CBWM, including, without limitation, their interests
here, he is specifically authorized to engage an expert for that purpose, following

consultation with Mr. Larkin and the Gardners.

In conclusion, the Court GRANTS in part and DENIES in part the Emergency
Motion (ECF No. 18); the Court enters a Preliminary Injunction as set forth above:
and the Court appoints Attorney Theodore Orson as Receiver pendente lite subject to

the terms, limitations, and instructions set forth above.

ITISSOO Whi

John J. McConnell, dr.
Chief Judge
United States District Court

 

March 30, 2020

 
